              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 CARL WEIMAN, DARIUS DERRIK
 DEYHIMI, and DENISE BRYANT,

                      Plaintiffs,                  Case No. 20-CV-1673-JPS

 v.

 BRAEGER FINANCE, LLC and THE                                        ORDER
 BLUE STAR FUND HOLDINGS, LLC,

                      Defendants.


       On November 5, 2020, Plaintiffs filed a complaint alleging that

Defendants     breached      contracts   and     made     material    factual

misrepresentations to Plaintiffs to induce them to advance funds to

Defendants. (Docket #1). Defendants were served with the complaint on

November 10, 2020. (Docket #3, #4). Defendants did not appear or otherwise

defend this action within the time provided by the Federal Rules of Civil

Procedure, so the Clerk of the Court, at Plaintiffs’ request, entered default

against Defendants on December 11, 2020. See (Docket #5).

       On March 26, 2021, Plaintiffs filed a motion for default judgment.

(Docket #6). Plaintiffs’ certificate of service reflects that Defendants were

served with this motion via first class mail. (Docket #8). Defendants have

not responded to the motion in any fashion, and the deadline for doing so

has expired. See Civ. L.R. 7(b); Fed. R. Civ. P. 6(d) (providing three

additional days to respond to motions served by mail). As a result, the

Court treats the motion as unopposed. Civ. L.R. 7(d). The facts pleaded in

the complaint establish Defendants’ liability. (Docket #1 at 2–6). Plaintiffs,




  Case 2:20-cv-01673-JPS Filed 07/20/21 Page 1 of 4 Document 10
nevertheless, bear the responsibility to prove up damages under Rule

55(b)(2) of the Federal Rules of Civil Procedure. Indeed, “even when a

default judgment is warranted based on a party’s failure to defend, the

allegations in the complaint with respect to the amount of the damages are

not deemed true,” and the Court must conduct an inquiry to ascertain the

amount of damages with reasonable certainty. e360 Insight v. The Spamhaus

Project, 500 F.3d 594, 602 (7th Cir. 2007) (internal citations and quotations

omitted). Judgment by default may not be entered without a hearing on

damages unless “the amount claimed is liquidated or capable of

ascertainment from definite figures contained in the documentary evidence

or in detailed affidavits.” Id.

       Here, Plaintiffs seek the following:

       1. Carl Weiman requests judgment against The Blue Star Fund
           Holdings, LLC in the amount of $590,625.00;

       2. Denise Bryant requests judgment against The Blue Star Fund
           Holdings, LLC in the amount of $212,375.00;

       3. Darius Derrik Deyhimi requests judgment against The Blue Star
           Fund Holdings, LLC in the amount of $70,250.00;

       4. Carl Weiman requests judgment against Braeger Finance, LLC in
           the amount of $2,453,625.00;

       5. Denise Bryant requests judgment against Braeger Finance, LLC
           in the amount of $468,270.00; and

       6. Darius Derrik Deyhimi requests judgment against Braeger
           Finance, LLC in the amount of $979,500.00.

(Docket #6 at 1–2).

       In support of their requests, Plaintiffs have each provided an

affidavit in which they identify each promissory note that they made to



                            Page 2 of 4
  Case 2:20-cv-01673-JPS Filed 07/20/21 Page 2 of 4 Document 10
Defendants, along with the principal amounts and the interest rates.

Plaintiffs demonstrated that they calculated the daily accrued interest on

each note and that they multiplied these daily amounts by 2.25 years (the

time from which Defendants stopped making payments on the notes to

when Plaintiffs sought to default Defendants). (Docket #6-3, #6-4, #6-5). The

Court finds that this evidence is sufficient to establish the exact amount of

damages that Defendants owe.

       Accordingly,

       IT IS ORDERED that Plaintiffs’ motion for default judgment

(Docket #6) be and the same is hereby GRANTED; Plaintiffs shall recover

from Defendants as follows:

       1. Defendant The Blue Star Fund Holdings, LLC shall pay to

          Plaintiff Carl Weiman the total sum of $590,625.00, together with

          post-judgment interest as provided by law;

       2. Defendant The Blue Star Fund Holdings, LLC shall pay to

          Plaintiff Denise Bryant the total sum of $212,375.00, together with

          post-judgment interest as provided by law;

       3. Defendant The Blue Star Fund Holdings, LLC shall pay to

          Plaintiff Darius Derrik Deyhimi the total sum of $70,250.00,

          together with post-judgment interest as provided by law;

       4. Defendant Braeger Finance, LLC shall pay to Plaintiff Carl

          Weiman the total sum of $2,453,625.00, together with post-

          judgment interest as provided by law;

       5. Defendant Braeger Finance, LLC shall pay to Plaintiff Denise

          Bryant the total sum of $468,270.00, together with post-judgment

          interest as provided by law; and




                            Page 3 of 4
  Case 2:20-cv-01673-JPS Filed 07/20/21 Page 3 of 4 Document 10
     6. Defendant Braeger Finance, LLC shall pay to Plaintiff Darius

        Derrik Deyhimi the total sum of $979,500.00, together with post-

        judgment interest as provided by law; and

     IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

     The Clerk of the Court is directed to enter judgment accordingly.

     Dated at Milwaukee, Wisconsin, this 20th day of July, 2021.

                                BY THE COURT:




                                J.P. Stadtmueller
                                U.S. District Judge




                           Page 4 of 4
 Case 2:20-cv-01673-JPS Filed 07/20/21 Page 4 of 4 Document 10
